Title: From Thomas Jefferson to Nicholas Biddle Van Zandt, 6 November 1807
From: Jefferson, Thomas
To: Van Zandt, Nicholas Biddle


                        
                            Sir
                            
                            Washington Nov. 6. 07
                        
                        Considering it as the surest course for the performance of my duty in appointing a keeper to the library of
                            Congress, to follow their choice in the selection of their officers, I have viewed the election of mr Magruder as
                            successor to mr Beckley, as designating him also as his successor as Librarian. I have therefore directed a commission as
                            such to be made out for him. I do not know whether the rules of the Treasury will require a regular commission pro tem. to
                            you for the time you have had it in charge. but that, or any other voucher which their forms require for entitling you to
                            the salary from mr Beckley’s death to the meeting of Congress shall be furnished on being made known to me. I present you
                            my salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    